19-3770
     Islam v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 910 053

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            DENNY CHIN,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   MOHAMMAD Z. ISLAM,
15            Petitioner,
16
17                      v.                                       19-3770
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Thomas V. Massucci, Esq., New
25                                      York, NY.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; John S. Hogan,
 1                                    Assistant Director; Deitz P.
 2                                    Lefort, Trial Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Mohammad Z. Islam, a native and citizen of

12   Bangladesh, seeks review of a November 6, 2019 decision of

13   the   BIA   affirming     a    February       28,   2018   decision    of    an

14   Immigration Judge (“IJ”) denying Islam’s motion to suppress

15   and   application   for       asylum,       withholding    of   removal,    and

16   relief under the Convention Against Torture (“CAT”).                    In re

17   Mohammad Z. Islam, No. A206 910 053 (B.I.A. Nov. 6, 2019),

18   aff’g No. A206 910 053 (Immig. Ct. N.Y.C. Feb. 28, 2018).                   We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history.

21         We have considered both the IJ’s and the BIA’s opinions.

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

23   Cir. 2006).     The applicable standards of review are well

24   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

25   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                       Because Islam


                                             2
 1   explicitly abandons any challenge to the agency’s denial of

 2   his   motion   to   suppress,        we   consider     only   the    adverse

 3   credibility determination.

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on . . . the consistency between the applicant’s

 7   or witness’s written and oral statements . . . , [and] the

 8   internal    consistency   of    each      such   statement.”        8 U.S.C.

 9   § 1158(b)(1)(B)(iii).          “We    review     the   agency’s      factual

10   findings, including adverse credibility determinations, under

11   the substantial evidence standard,” and “[w]e defer . . . to

12   an IJ’s credibility determination unless, from the totality

13   of the circumstances, it is plain that no reasonable fact-

14   finder could make such an adverse credibility ruling.”                  Xiu

15   Xia Lin v. Mukasey, 534 F.3d 162, 165, 167 (2d Cir. 2008);

16   accord Hong Fei Gao, 891 F.3d at 76.

17         Substantial evidence supports the agency’s determination

18   that Islam was not credible as to his claim that members of

19   the Awami League attacked him on account of his membership in

20   the   Bangladesh    Nationalist       Party      (“BNP”).      The    agency

21   reasonably relied on contradictory statements in Islam’s

22   border     interview   and     hearing      testimony       regarding   his


                                           3
 1   description of an alleged attack in 2012 and whether he was

 2   attacked    only    once   or   three   times.         See   8 U.S.C.

 3   § 1158(b)(1)(B)(iii).      Further, the agency reasonably found

 4   the record of Islam’s border interview reliable because it

 5   included a typewritten transcript of the interview that had

 6   been signed by Islam on each page, it reflected that a

 7   translator had been provided, and it revealed that he had

 8   been asked questions designed to elicit a claim for asylum.

 9   See Ming Zhang v. Holder, 585 F.3d 715, 721-22 (2d Cir. 2009).

10   And Islam failed even to provide a plausible explanation for

11   these inconsistencies.      See 8 U.S.C. § 1158(b)(1)(B)(iii);

12   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

13   petitioner must do more than offer a plausible explanation

14   for his inconsistent statements to secure relief; he must

15   demonstrate that a reasonable fact-finder would be compelled

16   to credit his testimony.” (cleaned up)); cf. Ming Zhang, 585

17   F.3d at 725 (“We . . . reject the notion that a petitioner’s

18   claim that she was nervous and distracted during the credible

19   fear    interview   automatically    undermines   or    negates   its

20   reliability as a source of her statements.”).

21          The agency also reasonably relied on the omission from

22   Islam’s medical records of his claim that the skin was torn


                                      4
 1   from his back during the 2012 attack because the record

 2   described similar injuries to other body parts.   See 8 U.S.C.

 3   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78–

 4   79 (providing that the agency may rely on the omission of

 5   facts that a “witness would reasonably have been expected to

 6   disclose”).   Islam failed to explain the omission.        See

 7   Majidi, 430 F.3d at 80.

 8       The agency also noted his failure to rehabilitate his

 9   credibility with reliable corroborating evidence.     See Biao

10   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

11   applicant’s failure to corroborate his or her testimony may

12   bear on credibility, because the absence of corroboration in

13   general makes an applicant unable to rehabilitate testimony

14   that has already been called into question.”).      The agency

15   declined to credit affidavits from his family, acquaintances,

16   and witnesses because some of the affidavits were strikingly

17   similar, some were from interested parties, and none of the

18   affiants was made available for cross-examination.    See Y.C.

19   v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally

20   defer to the agency’s evaluation of the weight to be afforded

21   an applicant’s documentary evidence.”); see also Mei Chai Ye

22   v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)


                                   5
 1   (“[T]his court has . . . firmly embraced the commonsensical

 2   notion that striking similarities between affidavits are an

 3   indication    that     the    statements    are     canned.”     (internal

 4   quotation marks omitted)); In re H-L-H- & Z-Y-Z-, 25 I. & N.

 5   Dec. 209, 215 (B.I.A. 2010) (finding that letters from alien’s

 6   friends and family were insufficient to provide substantial

 7   support for alien’s claims because they were from interested

 8   witnesses not subject to cross-examination), overruled on

 9   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–

10   38 (2d Cir. 2012).

11       In   light    of    the    foregoing,     the    agency’s      adverse

12   credibility    determination       is   supported      by      substantial

13   evidence.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Likai

14   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

15   single inconsistency might preclude an alien from showing

16   that an IJ was compelled to find him credible.                    Multiple

17   inconsistencies would so preclude even more forcefully.”).

18   That determination is dispositive of asylum, withholding of

19   removal, and CAT relief because all three claims were based

20   on the same factual predicate.             See Paul v. Gonzales, 444

21   F.3d 148, 156–57 (2d Cir. 2006).

22


                                        6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7